DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicants' arguments, filed 08/22/2022, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.
	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 2, 6-8 and 11-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (WO 2019198018) in view of Holladay (US Patent 7,135,195).
Smith et al. disclose skin care products for alleviating skin dryness comprising hyaluronic acid and cannabis oil (Abstract).  Smith disclose the composition can be in the form of cream or lotion ([0018]).  Smith et al. disclose the cannabis oil refers to hemp extract containing one or more cannabinoids, wherein THC is not included ([0017] and [0032]).  Smith et al. disclose hyaluronic acid used in the invention generally has a very low molecular weight of about 5 kDa, which meets the limitation of 5,000 Dalton of instant claims 11 and 21 and is present at a concentration of 0.01 to 2 wt. % ([0030]).  Smith et al. disclose the composition further comprises colloidal silver ([0062], reference claim 32). 
	Smith et al. differs from the instant claims insofar as they do not disclose the claimed propertied of the colloidal silver.
Holladay (U.S. Patent No. 7,135,195) discloses treatment with colloidal silver composition comprising silver particles and water, wherein said particles comprise an interior of elemental silver and an exterior of ionic silver oxide, wherein the silver particles are present in the water at a level of about 5-40 ppm (abstract). The silver composition comprises small particles of silver which comprise an interior of metallic silver and an exterior of ionic silver which particles are suspended in water (column 1, lines 39-47). The composition comprises particles comprising an interior of elemental silver and an exterior of ionic silver oxide, and water, wherein the silver particles are placed in colloidal suspension in the water at a level of 5-40 ppm, wherein more than 50% of the silver particles have a maximum dimension less than 0.015 micrometers (column 1, lines 50-66). As a preferred embodiment, the composition contains silver particles wherein more than 75% of the silver particles have a maximum dimension less than 0.015 micrometers (column 3, lines 49-52). Holladay ‘195 teaches that the disclosed compositions are unlike conventional silver compositions, and are colorless and stable to light and temperature changes without use of any additives (column 2, lines 43-46).
            It would have been prima facie obvious for one of ordinary skill in the art to combine the teachings of Smith and Holladay to arrive at the instantly claimed composition with a reasonable expectation of success. One of ordinary skill in the art would have been motivated to use the colloidal silver composition as the silver particles component in the composition of Smith, in order to receive the expected benefit that the colloidal silver composition of Holladay is colorless and stable to light and temperature changes without use of any additives, unlike conventional silver compositions. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANNETTE HOLLOMAN whose telephone number is (571)270-5231. The examiner can normally be reached Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on (571)272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NANNETTE HOLLOMAN/Primary Examiner, Art Unit 1612